On Application for Rehearing.
This case is clearly distinguishable from that of Nelson vs. St. Martin Parish, 111 U. S. 716,
The judgment sought to be enforced in the latter case settled affirmatively not only that the debt claimed under the contract was due, but also that the creditor was entitled to the tax claimed for its enforcement.
This appears from the statement of facts and also from the following clause of the opinion: “ The judgment being absolute and the plaintiff therein being by law at the time entitled to a decree that the assessing and collecting officers of the parish should assess and collect a tax sufficient to pay it, and such decree having been entered, and those officers having failed in their duty, the relator was entitled to the writ prayed.”
But in the instant ease, relator’s judgment settles nothing but the existence of the debt. It neither considers nor determines his right to a tax for its satisfaction. That remains an open question which we are, for the first time, called on to determine.
*440We have no need to go outside of the opinion in the Nelson case to find a lucid expression of the very doctrine which we have applied in our original opinion.
1 Thus the Supreme Court of the United States says: “As the contract clause of the Constitution was intended to secure the observance of good faith in the stipulation of parties, against State action, it could not be invoked when no such stipulation existed. * * * It was, therefore, entirely within the competency of the Supreme Court of Louisiana to authorize an inquiry into the cause of action on which Nelson’s judgment was rendered, when he prayed for its enforcement by proceedings which were authorized by legislation existing at its date, but subsequently repealed. Whether such repeal was effectual to deprive him of the process prayed, depended upon the question whether the judgment was founded upon a contract, the obligation of which the State was prohibited from impairing. By the obligation of a contract is meant the means which, at the time of its creation, the law affords for its enforcement. The usual mode by which municipal bodies obtain the funds to meet their pecuniary engagements is taxation. Accordingly, when a contract is made upon the faith that taxes will be levied, legislative repealing or modifying the taxing power of the corporation, so as to deprive the holder of the contract of all adequate and efficacious remedy, is within the constitutional prohibition.”
These germinal principles this Court has accepted and has consistently enforced. To depart from them now would be to fly in the face of our own precedents; and nothing could be farther from our conscious intention.
But we find ourselves here called on to determine whether a provision of the Constitution violates the obligations of relator’s contract.
How is this question to be determined? If the contract was entered into “upon the faith that taxes would be levied,” says the Supreme Court, “legislation repealing or modifying the taxing power, so as to deprive the holder of adequate remedy, is within the constitutional prohibition.” This affirmative is pregnant with the negative that, if the contract were not entered into upon such faith, but, on the contrary, with full knowledge based on the fundamental law of the State that such taxation would not and could not be resorted to, the subsequent legislation is not within the constitutional prohibition.
If, as in the Nelson case, the judgment had decreed that relator was, under its contract, entitled, as part of its legal obligations, to demand the exercise of the then existing power of corporate taxation, the powerful shield of res judicata would have protected it against all question *441that such was the obligation of the contract and that it could not be impaired by subsequent legislation reducing the taxing power. But we encounter no such bar. The judgment does not touch that question. It arises before us as a now and original question. We do not assume to retry the original case. We touch no matter determined by the judgment. But when we are asked to enforce the judgment by a particular remedy which is now prohibited by the Constitution of the State, we simply inquire whether that remedy entered into the obligations of relator’s contract.
Finding that this inquiry is proper, that it is open and in no manner concluded by relator’s judgment, and finding that by virtue of the fundamental law of the State in force at the date of the contract this rem • edy was absolutely excluded from its obligations, our duty is clear to deny to relator the privilege of overriding the mandate of the State Constitution which, except in so far as it conflicts "with the Federal Constitution, is binding on it as upon ourselves and all other citizens.
It would be, indeed, a grievous calamity if, through the mere omission of a judgment to pass upon a question which was not before it, this debt-burdened and tax-ridden city could be compelled to levy an extra tax to satisfy such a debt.
Rehearing refused.